IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00192-CV

WILLIE SMITH,
                                                           Appellant
v.

MIDFIRST BANK, ETC ETC,
JUSTICE OF THE PEACE PRECINCT 1, PLACE 1, ETC.,
                                        Appellees



                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 80726


                          MEMORANDUM OPINION


      Appellant Willie Smith is appealing the trial court’s denial of a temporary

restraining order. A court of appeals generally does not have jurisdiction of an appeal

from a denial of a temporary restraining order. See TEX. CIV. PRAC. & REM. CODE ANN. §

51.014 (Vernon 2008) (listing appealable interlocutory orders); McCullough v. Devon

Energy Prod. Co., L.P., No. 10-08-00005-CV, 2008 WL 2930602 (Tex. App.—Waco July 30,

2008, pet. dism’d w.o.j.) (dismissing appeal of temporary restraining order because it is

generally not appealable) (citing In re Nat. Resources Conservation Comm’n, 85 S.W.3d
201, 205 (Tex. 2002)).

       We notified Appellant that his appeal might be dismissed for want of jurisdiction

unless he filed a response within 21 days showing grounds for continuing the appeal.

Appellant has not responded. This appeal is dismissed for want of jurisdiction.



                                               REX D. DAVIS
                                               Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed June 30, 2010
[CV06]




Smith v. Midfirst Bank                                                            Page 2